DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9 March 2022.  These drawings are not acceptable because the amended sheets have not been labeled as a “Replacement Sheet”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how a line or recess that extends from a center of the topsheet can form a plurality of figures separated from each other or how a line or recess can form a plurality of figures that encloses a region within each figure as set forth in the claims. A line, i.e. a single line, cannot form a plurality of figures separated from each other. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


a line or the line can form a plurality of separate figures. Forming a plurality of separate figures would require a separate line for each figure, i.e. a plurality of lines. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011- 205970 in view of Sartini 2014/0349056 alone, or further in view of Adolfson 6,532,897. As to claim 1, JP2011-205970 discloses an absorbent sheet for pets comprising a topsheet 11 disposed on a top side, a backsheet 13 disposed on a back side, and an absorber 14 provided between the topsheet and the backsheet, wherein a curved recess 20 is formed at least in the absorber; see Figs. 4 and 6. However, JP2011-205970 does not disclose the recess as “a curved portion which does not branch’. Sartini discloses an absorber with embossed recesses having a variety of shapes including a curved portion which does not branch; see for example Figs. 3A-D, 6B or 13. It would have been obvious to one of ordinary skill in the art to use different shaped recesses such as a curved recess which does not branch in the absorber of JP2011-205970 in view of the teachings in Sartini since this involves the simple substitution of one known structure for another to obtain predictable results. Sartini also discloses an absorber emibodiment in Fig. 3A wherein the embossment 14 extends radially from a center location. It would have been obvious to one of ordinary skill in the art to place a recess structure as shown in Sartini on the absorber disclosed in JP2011-205970 and have it centered thereon since this involves the simple substitution of one known structure for another to obtain predictable results. In any event, Aldolfson discloses in Fig. 2 an absorbent sheet 7 wherein the recess has a helical shape starting at the center of the sheet. It would have been obvious to one of ordinary skill in the art to place a curved recess that extends from a center of the absorbent sheet in the combined prior art of JP201 1-205970 and Sartini in .
	As to claim 2, Sartini discloses spiral recesses in Figs. 3A-D and 13. It would have been obvious to one of ordinary skill in the art to place spiral recesses at a center location on the sheet of JP201 1-205970 in view of Sartini since this involves the simple substitution of one known element for another to obtain predictable results.
As to claim 3, Sartini discloses both continuous and intermittent lines for his embossments; see Figs. 6A and 6B for example. Therefore, it would have been obvious to one of ordinary skill in the art to use intermittent lines of embossment in the product of JP201 1-205970 in view of Sartini since this involves the simple substitution of one known structure for another to obtain predictable results.
As to claim 4, it would have been obvious to one of ordinary skill in the art to vary the depth of the embossments to adjust the diffusion rate to be slower at the edges of the mat in the combined prior art of JP201 1-205970 and Sartini, and prevent fluid from exiting the absorber, since a change in size is within the level of ordinary skill in the art.
As to claims 5 and 6, Sartini discloses this feature and therefore it would have been obvious to one of ordinary skill in the art to form a plurality of embossed figures in JP201 1-205970.
As to claim 7, both references disclose this feature throughout their disclosures.
As to claim 11, this claim is directed to a process limitation that does not add any structural distinguishing features to the claimed product.
As to claim 12, the curved portion of the lines in the references occupies more than half of the lines; see the figures.
As to claim 13, Sartini discloses both continuous and intermittent lines for his embossments. Therefore, it would have been obvious to one of ordinary skill in the art to use intermittent lines of embossment in the product of JP2011-205970 in view of Sartini since this involves the simple substitution of one known structure for another to obtain predictable results.
As to claim 14, it would have been obvious to one of ordinary skill in the art to vary the depth of the embossments to adjust the diffusion rate to be slower at the edges of the mat in the combined prior 
As to claims 15 and 16, Sartini discloses this feature and therefore it would have been obvious to one of ordinary skill in the art to form a plurality of embossed figures in JP201 1-205970.
As to claim 17, both JP2011-205970 and Sartini disclose this feature throughout their disclosures.
As to claim 20, each of the prior art references discloses embossing the recesses.

	Claims 8-10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011-205970 in view of Sartini 2014/0349056 alone or further in view of Adolfson 6,532,897 as applied to claims 1-7, 11-17 and 20 above, and further in view of Toyoshima 2004/0142151. JP2011-205970 in view of Sartini 2014/0349056 alone or further in view of Adolfson discloses the invention substantially as claimed; see the above rejection. However, this combination of prior art does not disclose recesses on both sides of the absorber. Toyoshima discloses placing recesses on both sides of an absorbent sheet; see the Abstract. Therefore, it would have been obvious to one of ordinary skill in the art to provide recesses on both sides on the absorber in the combined prior art of JP2011-205970 and Sartini alone or further in view of Adolfson in view of the teachings in Toyoshima to provide a faster diffusion of the fluid. It would also have been obvious to one of ordinary skill in the art to adjust the depth of the recesses to have the back recesses with a smaller depth depending on the desired diffusion rate since a change in size is within the level of ordinary skill in the art.

Double Patenting
	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/885950 (reference application) for the reasons of record.

Terminal Disclaimer
The Terminal Disclaimer filed 9 March 2022 is disapproved.

A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected Application Data Sheet (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request is needed a Power of Attorney that gives power to the attorney who is signing the Terminal Disclaimer, along with another copy of the TD, unless a TD is filed that is signed by the applicant.
The application title must be the same as listed within the application data sheet.
In summary, a new TD must be filed and no new fees are due.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783